UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                              ___________________

                                     No. 10-2288
                                ____________________

                        ANIMAL SCIENCE PRODUCTS, INC.,

                                                          Appellant

                                           v.

 CHINA MINMETALS CORPORATION; CHINA NATIONAL CO, LTD.; XIYANG
  GROUP; XIYANG (PACIFIC) IMPORT & EXPORT LTD. COMPANY; XIYANG
     REFRACTORY MATERIALS LTD COMPANY; XIYANG FIREPROOF
    MATERIALS LTD COMPANY; SINOSTEEL CORPORATION; SINOSTEEL
   TRADING COMPANY; LIAONING JIAYI METALS & MINERALS CO., LTD;
 LIAONING FOREIGN TRADE GENERAL CORPORATION; LIAONING JINDING
   MAGNESITE GROUP; DALIAN GOLDEN SUN IMPORT & EXPORT CORP.;
                  HAICHENG HOUYING CORP. LTD;
    HAICHENG HUAYU GROUP IMPORT & EXPORT CO. LTD. (HUAZIYU);
    HAICHENG PAILOU MAGNESITE ORE CO. LTD.; YINGKOU HUACHEN
                           (GROUP) CO LTD

                                ____________________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

                 District Court Judge: Honorable Garrett E. Brown, Jr.
                                (D.C. No. 05-cv-04376)
                                ____________________

                               Argued: January 24, 2011

               Before: FUENTES and CHAGARES, Circuit Judges, and
                            POLLAK, District Judge*


* The Honorable Louis A. Pollak, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                          (Opinion Filed: August 17, 2011)

                                 ________________

                           ORDER AMENDING OPINION




       The opinion in the above case is hereby amended as follows: on page 4, second
paragraph, third line from the bottom, “the Clayton Act,” is deleted.

                                        BY THE COURT:



                                        /s/ Michael A. Chagares
                                        Circuit Judge

DATED: October 7, 2011
tmk/cc: Richard E. Donovan, Esq.
        William Isaacson, Esq.
        Robert A. Magnanini, Esq.
        David S. Stone, Esq.
        Amy W. Wagner, Esq.
        Robert J. Del Tufo, Esq.
        Shepard Goldfein, Esq.
        Michael L. Weiner, Esq.
        Mark Baghdassarian, Esq.
        Jonathan Caplan, Esq.
        Leda Dunn-Wettre, Esq.